Title: Archibald Stuart to Thomas Jefferson, 13 October 1811
From: Stuart, Archibald
To: Jefferson, Thomas


          
                  Dear Sir 
                  Staunton 13th Octr 1811
          
		   
		   
		   On my return home I found that three bushels and eight quts of Timothy seed of the price of 10$ had been forwarded to Mr Leitch in Mr Harnests waggon—
		   
		   
		   
		  By the same conveyance was sent a smal Ferkin of butter made at my dairy which I beg you will accept as a present—I directed it to be made & packed in this month in expectation that the
			 weather would have proved more favorable than it has been for its conveyance
          I am Dr Sir yours most sincerely
                  Archd Stuart
        